1

2

3

4

5

6

7

8

9                                         UNITED STATES DISTRICT COURT

10                                      EASTERN DISTRICT OF CALIFORNIA

11

12       FRONTIER MANAGEMENT LLC, et al.,                          Case No. 1:19-cv-01600 DAD EPG
13                             Plaintiffs,
14               v.                                                ORDER SETTING SETTLEMENT
                                                                   CONFERENCE
15       NAVIGATORS SPECIALTY
         INSURANCE COMPANY,
16
                               Defendant.
17

18
                The court has determined that this case will benefit from a settlement conference.
19
     Therefore, this case will be referred to Magistrate Judge Kendall J. Newman to conduct a
20
     settlement conference on May 14, 2021 at 9:00 a.m. The settlement conference will be conducted
21
     by remote means, with all parties appearing by Zoom video conference.
22
                In accordance with the above, IT IS HEREBY ORDERED that:
23
                1. This case is set for a settlement conference before Magistrate Judge Kendall J.
24
                      Newman on May 14, 2021 at 9:00 a.m. The settlement conference will be conducted
25
                      by remote means, with all parties appearing by Zoom video conference.
26
                2. A representative with full and unlimited authority to negotiate and enter into a binding
27
                      settlement on the defendants’ behalf shall attend in person1.
28
     1
         While the exercise of its authority is subject to abuse of discretion review, “the district court has the
                                                                  1
1

2            3. Those in attendance must be prepared to discuss the claims, defenses and damages.

3                 The failure of any counsel, party or authorized person subject to this order to appear in

4                 person may result in the imposition of sanctions. In addition, the conference will not

5                 proceed and will be reset to another date.

6            4. The parties are directed to exchange non-confidential settlement statements seven days

7                 prior to the settlement conference. These statements shall simultaneously be delivered

8                 to the court using the following email address: kjnorders@caed.uscourts.gov. If a

9                 party desires to share additional confidential information with the court, they may do

10                so pursuant to the provisions of Local Rule 270(d) and (e).

11
     IT IS SO ORDERED.
12

13       Dated:      April 30, 2021                                      /s/
14                                                              UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19
20

21

22
     authority to order parties, including the federal government, to participate in mandatory settlement
23   conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051,
     1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad authority to compel participation in mandatory
24   settlement conference[s].”). The term “full authority to settle” means that the individuals attending the
     mediation conference must be authorized to fully explore settlement options and to agree at that time to any
25   settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648,
     653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993).
     The individual with full authority to settle must also have “unfettered discretion and authority” to change the
26
     settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz.
     2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The
27   purpose behind requiring the attendance of a person with full settlement authority is that the parties’ view of
     the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to
28   settle for a limited dollar amount or sum certain can be found not to comply with the requirement of full
     authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                2
